SUMMARY ORDER

Ami Sallar, a native and citizen of Ghana, seeks review of a November 17, 2010, order of the BIA affirming the September 15, 2009, decision of Immigration Judge Helen Sichel, which denied her request for sua sponte reopening of her immigration proceedings. In re Sallar, No. A070 699 940 (B.I.A. Nov. 17, 2010), aff'g No. A070 699 940 (Immig. Ct. N.Y. City Sept. 15, 2009). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
The petition for review is DISMISSED for lack of jurisdiction, because “we are without jurisdiction to review the Agency’s failure to reopen removal proceedings sua sponte.” Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir.2009) (citing Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006); 8 C.F.R. §§ 1003.2(a), 1003.23(b)(1)). Moreover, there is no indication that the agency mis-perceived its authority to reopen or Sallar’s eligibility for the relief she sought. Cf. id.